 Case 19-09395       Doc 10     Filed 04/03/19 Entered 04/03/19 15:04:17           Desc Main
                                  Document     Page 1 of 3


                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


In re:

Latonya S. Cox                                                   CASE NO. 19-09395
                                                                 CHAPTER 7
                   Debtor(s).


                                     NOTICE OF MOTION

     To: Latonya S. Cox 514 23rd Ave Bellwood, IL 60104
     David M. Siegel & Associates 790 Chaddick Drive Wheeling, IL 60090
     Richard J Mason 77 West Wacker Drive Suite 4100 Chicago, IL 60601

     PLEASE TAKE NOTICE that on May 2, 2019 at the hour of 9:30 a.m., I shall
     appear before the Honorable Judge Cox, Room 680 of the U.S. Bankruptcy Court,
     219 S. Dearborn, Chicago, IL and then and there move the court pursuant to the
     attached Motion at which time and place you may appear if you see fit.


                                                                    /s/Michael Dimand
                                                                    MICHAEL DIMAND

                                  CERTIFICATE OF MAILING

     I, MICHAEL DIMAND, an attorney, certify that I served the above-named
     respondents by placing a copy of the Motion in an envelope, correctly addressed
     and mailing same by regular mail, postage pre-paid in the U.S. Mail chute at 125
     E. Lake St., Suite 206, Bloomingdale, Illinois before the hour of 5:00 p.m. on April
     3, 2019.


                                                                     /s/Michael Dimand
                                                                     MICHAEL DIMAND




     THIS COMMUNICATION IS FROM A "DEBT COLLECTOR." (15USC 1692a)
  Case 19-09395         Doc 10      Filed 04/03/19 Entered 04/03/19 15:04:17                  Desc Main
                                      Document     Page 2 of 3


                               IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF ILLINOIS


In re:

Latonya S. Cox                                        CASE NO. 19-09395
                                                      CHAPTER 7
                    Debtor(s).


              MOTION FOR RELIEF FROM AUTOMATIC STAY (REAL PROPERTY)


         Wilmington Savings Fund Society, FSB, as Trustee of Stanwich Mortgage Loan Trust A
(“Movant”) hereby moves this Court, pursuant to 11 U.S.C. § 362, for relief from the automatic stay with
respect to certain real property of the Debtor(s) having an address of 514 South 23rd Avenue, Bellwood,
IL 60104 (the “Property”). In support of this Motion, Movant respectfully states:
         1.      A petition under Chapter 7 of the United States Bankruptcy Code was filed with respect to
the Debtor(s) on April 1, 2019.
         2.      Pursuant to a certain Note and Mortgage, all obligations of the Debtor(s) under and with
respect to the Note and the Mortgage are secured by the Property. Copies of the Note, Mortgage, and
Assignment of Mortgage (if applicable) are attached hereto.
         3.      As of April 2, 2019, the outstanding amount due is $125,834.94.
         4.      The debtor is due contractually for the October 1, 2012 payment, a default of 79 months,
in the amount of $44,548.10.
         5.      The estimated market value of the Property is $100,000.00. The basis for such valuation
is Debtor(s)' Schedule A and Schedule D.
         6.      Upon information and belief, the aggregate amount of encumbrances on the Property
listed in the Schedules or otherwise known, including but not limited to the encumbrances granted to
Movant, is $125,834.94.
         7.      Cause exists for relief from the automatic stay for the following reasons:
                 A. Movant’s interest in the Property is not adequately protected.

                 B. Movant’s interest in the collateral is not protected by an adequate equity cushion.

                 C. The fair market value of the Property is declining and payments are not being made to
                 Movant sufficient to protect Movant’s interest against that decline.
 Case 19-09395         Doc 10      Filed 04/03/19 Entered 04/03/19 15:04:17                 Desc Main
                                     Document     Page 3 of 3



                D. Pursuant to 11 U.S.C. § 362(d)(2)(A), Debtor has no equity in the Property; and
                pursuant to § 362(d)(2)(B), the Property is not necessary for an effective reorganization.



        WHEREFORE, Movant prays that this Court issue an Order terminating or modifying the stay
and granting the following:
        1.      Terminating the automatic stay of 11 U.S.C. § 362(a) to allow Movant (and any
successors or assigns) to proceed under applicable non-bankruptcy law to enforce its remedies to
foreclose upon and obtain possession of the Property.
        2.      That the Order be binding and effective despite any conversion of this bankruptcy case to
a case under any other chapter of Title 11 of the United States Code.
        3.      That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be waived.
        4.      For such other relief as the Court deems proper.


                                                                         Respectfully submitted:

                                                                         /s/Michael Dimand
                                                                         Michael Dimand
                                                                         Attorney for Creditor
Michael Dimand
Wirbicki Law Group, LLC
Attorney for Creditor
33 West Monroe
Suite 1540
Chicago, IL 60603
Phone: 855-891-6777
Fax: 312-360-9461
W13-1056


         THIS COMMUNICATION IS FROM A "DEBT COLLECTOR." (15USC 1692a)
